department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend m n dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated under the nonprofit laws of the state of m article il sec_1 b of your articles of incorporation provides that you were formed to develop and maintenance sic a website containing a list of referral links to websites of certain merchants who agree to pay the corporation a commission resulting from such referral you are governed by an eight-member board_of directors which consists of four couples your bylaws provide that the directors serve a life term unless they resign or are removed directors can only be removed for cause in the narrative provided with your application_for exemption you represent that you are an internet based organization founded to utilize pay-for-performance internet marketing systems to raise funds for christian causes you indicate that you expend of your time maintaining a website n through which you link potential customers with paid advertisers you represent that you have no paid employees you operate an online shopping mall utilizing the services of various providers of online marketing services service providers to link shoppers with affiliated retail merchants you earn commissions from the affiliated retail merchants each time a shopper utilizes one of the links on your website to make purchases commissions vary based on your agreement with each affiliated store the service providers facilitate your relationship with the affiliated retail merchants by providing the underlying technology that manages links and tracks results and commissions earned by you the service providers remit payments due to you by the affiliated retail merchants you do not pay a fee for these services as described above you utilize your website to link shoppers with affiliated retail merchants your website provides the affiliated retail merchants as donations these are actually commissions paid to you based on the sales your website generates although you refer to the amounts paid to you by you allow shoppers using your website to direct your earnings by using one or more of the three programs you operate the amount of your earnings that a shopper can direct is based on the commissions generated as a result of the shopper's purchases shoppers set up an account with you to track the purchases they make using your website shoppers can direct the funds to your standard giving account tuition assistance account or tuition supporter account with respect to disbursements under each of the three programs your website provides that checks will be issued annually if the shopper's account balance is at least dollar_figure amounts of less than dollar_figure will remain in the account the funds will be disbursed at the end of the year in which the dollar_figure threshold is met through your standard giving account a shopper can designate one of the charities listed on your website as the recipient of the funds credited to the shopper's account you represent that each charity listed has been recognized as an organization described in sec_501 of the code your tuition assistance account allows a shopper to make a tuition payment to the christian school or college he attends disbursements are made by check payable to the school specified by the account_holder the check is mailed to the account_holder you inform the account_holder that he can mail or drop off the check at his school and ask the school to credit his tuition account the tuition supporter account allows family and friends to direct funds to a specific individual's tuition assistance account your tuition program can be used for any christian school from preschool through college in your letter dated october is structured schools really do not need to choose to participate in our program our members choose to participate and earn toward tuition at their school we do send emails to schools and ask them to help promote our program to families in their newsletters and websites you state the way our tuition program in our letter dated august and tuition supporter accounts result in an impermissible private benefit to the individual students on whose behalf you make tuition payments in your letter dated september choose to use the funds to lower the student’s tuition you state that the funds are donated to the schools and they we stated that your tuition assistance accounts the following statement appears in the documents submitted with form_1023 our tuition assistance program supports individual families by providing funds to christian schools intended to be used by the schools to reduce the tuition cost of these families ’ with respect to disbursements of funds the financial information submitted in your letters dated october tuition assistance accounts as tuition payments for designated students and date identifies disbursements from in your letter dated october and earn toward tuition at their schools you state that shoppers choose to participate at the tuition assistance account page of your website you state start saving for children who have not reached school age your website provides with respect to individuals who wish to at the tuition supporter account page of your website you state you provided a sample letter which you furnish to christian schools it states in part earnings checks are mailed directly to the families sic homes the checks will be made out to the school so that they can be included with the next tuition payment or dropped off at the school you provided a copy of an ad you ran on an online radio station the ad included the following language you posted a classified ad in a local newspaper which stated earn for chr school tuition shop at n and earn for your church or christian school college tuition you represent that you will distribute in your letter dated september approximately of your total receipts through your three programs to date you have distributed dollar_figure thus a total of dollar_figure payable for the benefit of the individuals or charities specified in your accounts of this amount dollar_figure has been distributed to or held in accounts for the benefit of designated individuals the remaining dollar_figure accounts for charitable organizations listed on your website you are holding an additional dollar_figure of your funds have been distributed or are held in accounts has been distributed or is being held in in accounts_payable although you have received some contributions your primary source of support is from the commissions you receive from stores which advertise on your website initially you indicated that you were seeking classification as an organization described in sec_509 of the code in your letter dated september you indicated that you are now seeking classification as an organization described in sec_509 law sec_501 of the code provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as a person having a personal and private interest in the in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest therefore to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or the of the underprivileged advancement of religion and advancement of education or science sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business revrul_66_103 1966_1_cb_134 held that a nonprofit organization providing awards and grants including scholarships and fellowship grants to needy individuals to enable them to continue their work in the creative arts as well as to continue their education and studies with no monetary benefit to the donor organization is entitled to exemption from federal_income_tax under sec_501 of the code revrul_69_175 1969_1_cb_149 held that a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members' children serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest the organization enables the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than a public interest accordingly it is not exempt from federal_income_tax under sec_501 revrul_70_186 1970_1_cb_128 describes an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features although the organization clearly benefited the public there necessarily was also significant benefit to the private individuals who owned lake front property the revenue_ruling held that the private benefit was incidental to the accomplishment of the organization's exempt_purpose the benefits to be derived from the organization’s activities flowed principally to the public in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners in contrast revrul_75_286 1975_2_cb_210 describes an organization formed by the residents of a city block to preserve and beautify that block paying the city government to plant trees on public property within the block organizing residents to pick up litter and refuse in the public streets and on public sidewalks within the block and encouraging residents to take an active part in beautifying the block by placing shrubbery in public areas within the block membership in the organization is restricted to residents of the block and those owning property or operating businesses there the revenue_ruling concluded that the organization did not qualify for exemption under sec_501 of the code because it operated to serve private interests by enhancing members’ property rights its activities consist of in revrul_76_442 1976_2_cb_148 an organization’s primary activity is the offering of free legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity as part of their overall tax and estate_planning the revenue_ruling states that aiding individuals in their tax and estate_planning is not a charitable activity in the generally accepted legal sense the organization is providing commercially available services to individuals who can afford them the revenue_ruling concludes that although funds may ultimately be made available to charity as a result of the organization’s planning assistance to individuals the benefits to the public are tenuous in view of the predominantly private purpose served by arranging individuals’ tax and estate plans the fact that gifts to charity are contemplated in the plans does not convert the organization’s assistance into a charitable activity or one that promotes social welfare within the meaning of the regulations in 72_tc_267 miss georgia scholarship fund the tax_court held that an organization created to award scholarships to the pageant’s contestants did not qualify under sec_501 of the code the scholarships would be forfeited if the winning contestant failed to provide certain services the tax_court held that the amounts awarded were not scholarships because the amounts paid were compensation_for services performed in 326_us_279 66_sct_112 90_led_67 c b better business bureau’ the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 70_tc_352 bsw group inc the court found that a corporation formed to provide consulting services was not exempt under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial the court found that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations rationale sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section these tests are independent and an organization must satisfy both to be exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes if its articles expressly authorize it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even if its articles limit its purposes and activities to those specified in sec_501 of the code sec_1_501_c_3_-1 ii of the regulations provide that an organization that is organized or operated to serve private rather than public interests cannot be recognized as operating exclusively for exempt purposes providing online marketing services does not further an exempt_purpose article il sec_1 b of your articles provides that you were formed to develop and maintenance sic a website containing a list of referral links to websites of certain merchants who agree to pay the corporation a commission resulting from such referral thus your articles expressly authorize you to carry on activities which are not in furtherance of an exempt_purpose accordingly you do not meet the organizational_test described at sec_1_501_c_3_-1 of the regulations you state in your application that you operate a standard giving program that allows shoppers who use your online marketplace to designate individuals and christian organizations such as churches and schools to receive commissions generated by their online purchases you operate your online marketplace through your website n n serves as a link which allows individuals to purchase and retail merchants to sell goods and services the operation of your website does not differ from similar websites operated by for-profit online marketing firms the contracts you have entered into with your affiliated retail merchants do not differ from the contracts retail merchants enter into with for-profit businesses engaged in online marketing you are primarily supported by the fees generated through your operation of your online marketing business you estimate in your application_for exempt status that building and maintaining the website takes of your time and general administration takes an additional of your time the majority of your time is devoted to the operation of an online marketing business operated in a manner which is indistinguishable from those operated by for-profit businesses you directly compete with those for-profit businesses your primary source of financing fees from the provision of marketing services does not resemble that of a typical 501_c_3_organization thus like the organizations described in revrul_76_442 and bsw group inc supra your primary activity is the operation of a trade_or_business ordinarily carried on by for-profit businesses providing services of an ordinary commercial nature regardless of whether the undertaking is conducted on a nonprofit basis and is beneficial to organizations described in sec_501 does not further a charitable purpose unless the service directly accomplishes a tax-exempt purpose your online marketing services indirectly further an exempt_purpose since some of the profits are distributed to organizations described in sec_501 of the code however the services themselves do not directly further a charitable purpose although you have a charitable purpose the provision of online marketing services is not incidental to that purpose on the contrary the charitable purpose is incidental to your commercial purpose your online marketing services further a substantial nonexempt purpose and preclude recognition of exemption under sec_501 of the code see better business bureau supra furthermore the provision of such services results in a substantial benefit to your affiliated retail merchants in the form of increased sales of your funds have been distributed to or are held in accounts_payable for todate the benefit of the individuals named in your tuition assistance accounts and tuition supporter accounts in your letter dated october not tuition payments but rather are donations to christian schools you provided the following information with respect to these two programs you indicate that these are our tuition assistance program supports individual families by providing funds to christian schools intended to be used by the schools to reduce the tuition cost of these families see documents submitted with your form_1023 with respect to disbursements of funds the financial information submitted in your letters dated october from tuition assistance accounts as tuition payments for designated students and november _ identifies disbursements in your letter dated october participate and earn toward tuition at their schools you state that your members choose to at the tuition assistance account page of your website you state at your tuition supporter account page of your website you state a sample letter you send to christian schools provides with respect to the tuition assistance checks you issue your radio ad states you posted a classified ad in a local newspaper which stated although you characterize distributions made with respect to your tuition assistance accounts and tuition supporter accounts as donations to the schools specified by the account holders the statements above clearly indicate that the distributions are intended to be used as tuition payments by the individuals specified in your tuition assistance accounts these payments result in an impermissible private benefit to the specified individuals you operate in a manner similar to the organization described in revrul_69_175 supra which held that parents who were providing a cooperative service for themselves were serving their own interests and did not qualify for exemption under sec_501 of the code through your tuition assistance accounts and tuition supporter accounts you relieve those individuals of some or all of the responsibility of paying their tuition by providing tuition assistance to designated individuals unlike the activities of the organization described in revrul_70_186 supra the tuition assistance payments you make are not incidental to accomplishing your exempt_purpose distributing funds to organizations described in sec_501 of the code such payments serve no purpose other than to benefit the designated individuals the organization described in revrul_75_286 supra served the private interests of residents of a particular block by enhancing their property like that organization your tuition assistance accounts and tuition supporter accounts were formed to benefit a select group of individuals by providing tuition assistance payments to date through your tuition assistance accounts and your tuition supporter accounts you have distributed or are holding in accounts_payable dollar_figure benefit of designated individuals these payments which result in a private benefit to the designated individuals constitute of the amount which you have distributed or are holding in accounts_payable thus a major objective of your operations is to provide a private benefit to designated individuals for the revrul_66_103 supra held that an organization that provided scholarships based on need was entitled to exemption under sec_501 of the code unlike that organization the payments you make do not constitute scholarships nor are such payments limited to a charitable_class anyone setting up an account on your website is eligible to receive payments shoppers using your website must perform a service purchasing goods to be eligible to receive or designate distributions see miss georgia scholarship fund supra in which the court held that an organization was not exempt under sec_501 the court found that distributions made were not scholarships because the amounts paid were linked to the performance of services although you distribute some funds to organizations described in sec_501 of the code your primary purpose is the operation of an online marketplace a trade_or_business which does not directly further a charitable purpose furthermore your operation of the marketplace results in an impermissible private benefit to your affiliated retail merchants whose sales are increased through participation in your marketplace finally revenue from the operation of your marketplace is distributed to specified individuals through your tuition assistance accounts and tuition supporter accounts these distributions serve no charitable purpose and result in an impermissible private benefit thus you are operated to serve both exempt and non-exempt purposes the non-exempt purposes you serve are substantial the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes see better business bureau supra accordingly you do not meet the operational_test described at sec_1_501_c_3_-1 of the regulations conclusion based on the information above you have failed to demonstrate that you are organized or operated exclusively charitable or educational_purposes within the meaning of sec_501 of the code accordingly we conclude that you do not qualify for exemption under sec_501 because you do not qualify for exemption as an organization described in sec_501 of the code you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all for more information about forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se e0o t ra constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
